Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of July 18, 2005, by and between B&G FOODS, INC.,
(hereinafter “Corporation”) and Scott E. Lerner (hereinafter “Lerner”).

 

WHEREAS, subject to the terms of this Agreement, the Corporation desires to
secure the services of Lerner as Vice President, General Counsel and Secretary
(hereinafter “Vice President, General Counsel and Secretary”), and Lerner
desires to accept such employment.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Lerner
agree with each other as follows:

 


1.                                       EFFECTIVE DATE.  FOR PURPOSES OF THIS
AGREEMENT, THE “EFFECTIVE DATE” SHALL MEAN JULY 18, 2005.


 


2.                                       EMPLOYMENT. LERNER WILL RENDER
FULL-TIME PROFESSIONAL SERVICES TO THE CORPORATION AND, AS DIRECTED BY THE
CORPORATION, TO ITS SUBSIDIARIES OR OTHER AFFILIATES (AS DEFINED IN PARAGRAPH 3
BELOW), IN THE CAPACITY OF VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY UNDER
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  HE WILL AT ALL TIMES, FAITHFULLY,
INDUSTRIOUSLY AND TO THE BEST OF HIS ABILITY, PERFORM ALL DUTIES THAT MAY BE
REQUIRED OF HIM BY VIRTUE OF HIS POSITION AS VICE PRESIDENT, GENERAL COUNSEL AND
SECRETARY AND IN ACCORDANCE WITH THE DIRECTIONS AND MANDATES OF THE BOARD OF
DIRECTORS OF THE CORPORATION.  IT IS UNDERSTOOD THAT THESE DUTIES SHALL BE
SUBSTANTIALLY THE SAME AS THOSE OF A VICE PRESIDENT, GENERAL COUNSEL AND
SECRETARY OF A SIMILAR BUSINESS CORPORATION ENGAGED IN A SIMILAR ENTERPRISE.
LERNER IS HEREBY VESTED WITH AUTHORITY TO ACT ON  BEHALF OF THE CORPORATION IN
KEEPING WITH POLICIES ADOPTED BY THE BOARD OF DIRECTORS, AS AMENDED FROM TIME TO
TIME.  LERNER SHALL REPORT TO THE PRESIDENT AND CHIEF EXECUTIVE OFFICER
(HEREINAFTER THE “CHIEF EXECUTIVE OFFICER”) AND THE BOARD OF DIRECTORS.


 


3.                                       SERVICES TO SUBSIDIARIES OR OTHER
AFFILIATES. THE CORPORATION AND LERNER UNDERSTAND AND AGREE THAT IF AND WHEN THE
CORPORATION SO DIRECTS, THE VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY SHALL
ALSO PROVIDE SERVICES TO ANY SUBSIDIARY OR OTHER AFFILIATE (AS DEFINED BELOW) BY
VIRTUE OF HIS EMPLOYMENT UNDER THIS AGREEMENT.  IF SO DIRECTED, LERNER AGREES TO
SERVE AS VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY OF SUCH SUBSIDIARY OR
OTHER AFFILIATE, INCLUDING, BUT NOT LIMITED TO, THE PARENT CORPORATION, IF ANY,
OF THE CORPORATION, AS A CONDITION OF HIS EMPLOYMENT UNDER THIS AGREEMENT, AND
UPON THE TERMINATION OF HIS EMPLOYMENT UNDER THIS AGREEMENT, LERNER SHALL NO
LONGER PROVIDE SUCH SERVICES TO THE SUBSIDIARY OR OTHER AFFILIATE. THE PARTIES
RECOGNIZE AND AGREE THAT LERNER SHALL PERFORM SUCH SERVICES AS PART OF HIS
OVERALL PROFESSIONAL SERVICES TO THE CORPORATION BUT THAT IN CERTAIN
CIRCUMSTANCES APPROVED BY THE CORPORATION HE MAY RECEIVE ADDITIONAL COMPENSATION
FROM SUCH SUBSIDIARY OR OTHER AFFILIATE.  FOR PURPOSES OF THIS AGREEMENT, AN
“AFFILIATE” IS ANY CORPORATION OR OTHER ENTITY THAT IS CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH THE CORPORATION. “CONTROL” MEANS THE
DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF AT LEAST FIFTY (50%) PERCENT INTEREST
IN THE INCOME OF SUCH CORPORATION OR ENTITY, OR THE POWER TO ELECT AT LEAST
FIFTY (50%) PERCENT OF THE DIRECTORS OF SUCH CORPORATION OR ENTITY, OR SUCH
OTHER RELATIONSHIP WHICH IN FACT CONSTITUTES ACTUAL CONTROL.

 

--------------------------------------------------------------------------------


 


4.                                       TERM OF AGREEMENT. THE TERM OF LERNER’S
EMPLOYMENT UNDER THIS AGREEMENT SHALL BE TWO (2) YEARS FROM THE EFFECTIVE DATE;
PROVIDED THAT UNLESS NOTICE OF TERMINATION HAS BEEN PROVIDED IN ACCORDANCE WITH
PARAGRAPH 7(A) AT LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF THE INITIAL
TWO (2) YEAR TERM OR ANY ADDITIONAL TWELVE (12) MONTH TERM (AS PROVIDED BELOW),
OR UNLESS THIS AGREEMENT IS OTHERWISE TERMINATED IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL
TWELVE (12) MONTH PERIODS (THE “TERM”).


 


5.                                       BASE COMPENSATION. DURING THE TERM, IN
CONSIDERATION FOR THE SERVICES AS VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY
REQUIRED UNDER THIS AGREEMENT, THE CORPORATION AGREES TO PAY LERNER AN ANNUAL
BASE SALARY OF TWO HUNDRED AND TWENTY THOUSAND DOLLARS ($220,000), OR SUCH
HIGHER FIGURE AS MAY BE DETERMINED AT AN ANNUAL REVIEW OF HIS PERFORMANCE AND
COMPENSATION BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.  THE
ANNUAL REVIEW OF LERNER’S BASE SALARY SHALL BE CONDUCTED BY THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS WITHIN A REASONABLE TIME AFTER THE END OF
EACH FISCAL YEAR OF THE CORPORATION AND ANY INCREASE SHALL BE RETROACTIVE TO
JANUARY 1ST OF THE THEN CURRENT AGREEMENT YEAR. THE AMOUNT OF ANNUAL BASE SALARY
SHALL BE PAYABLE IN EQUAL INSTALLMENTS CONSISTENT WITH THE CORPORATION’S PAYROLL
PAYMENT SCHEDULE FOR OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION. LERNER MAY
CHOOSE TO SELECT A PORTION OF HIS COMPENSATION TO BE PAID AS DEFERRED INCOME
THROUGH QUALIFIED PLANS OR OTHER PROGRAMS CONSISTENT WITH THE POLICY OF THE
CORPORATION AND SUBJECT TO ANY AND ALL APPLICABLE FEDERAL, STATE OR LOCAL LAWS,
RULES OR REGULATIONS.


 


6.                                       OTHER COMPENSATION AND BENEFITS. DURING
THE TERM, IN ADDITION TO HIS BASE SALARY, THE CORPORATION SHALL PROVIDE LERNER
THE FOLLOWING:


 


(A)                                  INCENTIVE COMPENSATION. LERNER SHALL
PARTICIPATE IN AN ANNUAL INCENTIVE COMPENSATION PLAN (THE “INCENTIVE
COMPENSATION PLAN”), AS SHALL BE ADOPTED AND/OR MODIFIED FROM TIME TO TIME BY
THE BOARD OF DIRECTORS. INCENTIVE COMPENSATION AWARDS ARE CALCULATED AS A
PERCENTAGE OF LERNER’S BASE SALARY ON THE LAST DAY OF THE INCENTIVE COMPENSATION
PLAN PERFORMANCE PERIOD. THE PERCENTAGES OF BASE SALARY THAT LERNER IS ELIGIBLE
TO RECEIVE BASED ON PERFORMANCE ARE 25 % AT “THRESHOLD” AND 50 % AT “TARGET”, AS
SUCH TERMS ARE DEFINED IN THE INCENTIVE COMPENSATION PLAN. NOTWITHSTANDING THE
FOREGOING, FOR THE PERFORMANCE PERIOD IN WHICH THE EFFECTIVE DATE OCCURS,
LERNER’S INCENTIVE COMPENSATION AWARD SHALL BE EQUAL TO HIS INCENTIVE
COMPENSATION AWARD AS IF HE HAD BEEN EMPLOYED BY THE CORPORATION FOR THE ENTIRE
PERFORMANCE PERIOD IN WHICH THE EFFECTIVE DATE OCCURS, AND APPLYING THE
PERCENTAGES SET FORTH ABOVE TO HIS BASE SALARY AS OF JANUARY 1, 2006, MULTIPLIED
BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS TRANSPIRED IN THE
PERFORMANCE PERIOD BEGINNING ON THE EFFECTIVE DATE AND THE DENOMINATOR OF WHICH
IS THE NUMBER OF DAYS IN THE ENTIRE PERFORMANCE PERIOD.  INCENTIVE COMPENSATION
AWARDS ARE PAYABLE NO LATER THAN NINETY (90) DAYS FOLLOWING THE END OF EACH
FISCAL YEAR OF THE CORPORATION.  IN ADDITION, LERNER SHALL BE ELIGIBLE TO
PARTICIPATE IN THE CORPORATION’S 2004 LONG-TERM INCENTIVE PLAN AND ALL OTHER
INCENTIVE COMPENSATION PLANS, IF ANY, THAT MAY BE ADOPTED BY THE CORPORATION
FROM TIME TO TIME AND WITH RESPECT TO WHICH THE OTHER EXECUTIVE EMPLOYEES OF THE
CORPORATION ARE ELIGIBLE TO PARTICIPATE.


 


(B)                                 VACATION. LERNER SHALL BE ENTITLED TO FOUR
(4) WEEKS OF COMPENSATED VACATION TIME DURING EACH YEAR, TO BE TAKEN AT TIMES
MUTUALLY AGREED UPON BETWEEN HIM AND THE CHIEF

 

2

--------------------------------------------------------------------------------


 


EXECUTIVE OFFICER OF THE CORPORATION.  VACATION ACCRUAL SHALL BE LIMITED TO THE
AMOUNT STATED IN THE CORPORATION’S POLICIES CURRENTLY IN EFFECT, AS AMENDED FROM
TIME TO TIME.


 


(C)                                  SICK LEAVE AND DISABILITY. LERNER SHALL BE
ENTITLED TO PARTICIPATE IN SUCH COMPENSATED SICK LEAVE AND DISABILITY BENEFIT
PROGRAMS AS ARE OFFERED TO THE CORPORATION’S OTHER EXECUTIVE EMPLOYEES.


 


(D)                                 MEDICAL AND DENTAL INSURANCE. LERNER, HIS
SPOUSE, AND HIS DEPENDENTS, SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL AND
DENTAL INSURANCE PROGRAMS AS ARE PROVIDED TO THE CORPORATION’S OTHER EXECUTIVE
EMPLOYEES.


 


(E)                                  EXECUTIVE BENEFITS AND PERQUISITES. LERNER
SHALL BE ENTITLED TO RECEIVE ALL OTHER EXECUTIVE BENEFITS AND PERQUISITES TO
WHICH ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ENTITLED.


 


(F)                                    AUTOMOBILE AND CELLULAR PHONE. THE
CORPORATION AGREES TO PROVIDE LERNER WITH A MONTHLY AUTOMOBILE ALLOWANCE OF
$833.33 AND TO PROVIDE FOR THE USE BY LERNER OF A CELLULAR TELEPHONE AT THE
CORPORATION’S EXPENSE.


 


(G)                                 LIABILITY INSURANCE. THE CORPORATION AGREES
TO INSURE LERNER UNDER THE APPROPRIATE LIABILITY INSURANCE POLICIES, IN
ACCORDANCE WITH THE CORPORATION’S POLICIES AND PROCEDURES, FOR ALL ACTS DONE BY
HIM WITHIN THE SCOPE OF HIS AUTHORITY IN GOOD FAITH AS VICE PRESIDENT, GENERAL
COUNSEL AND SECRETARY THROUGHOUT THE TERM.


 


(H)                                 PROFESSIONAL MEETINGS AND CONFERENCES.
LERNER WILL BE PERMITTED TO BE ABSENT FROM THE CORPORATION’S FACILITIES DURING
WORKING DAYS TO ATTEND PROFESSIONAL MEETINGS AND SUCH CONTINUING EDUCATION
PROGRAMS AS ARE NECESSARY FOR LERNER TO MAINTAIN SUCH PROFESSIONAL LICENSES AND
CERTIFICATIONS AS ARE REQUIRED IN THE PERFORMANCE OF HIS DUTIES UNDER THIS
AGREEMENT, AND TO ATTEND TO SUCH OUTSIDE PROFESSIONAL DUTIES AS HAVE BEEN
MUTUALLY AGREED UPON BETWEEN HIM AND THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION.  ATTENDANCE AT SUCH APPROVED MEETINGS AND PROGRAMS AND
ACCOMPLISHMENT OF APPROVED PROFESSIONAL DUTIES SHALL BE FULLY COMPENSATED
SERVICE TIME AND SHALL NOT BE CONSIDERED VACATION TIME. THE CORPORATION SHALL
REIMBURSE LERNER FOR ALL REASONABLE EXPENSES INCURRED BY HIM INCIDENT TO
ATTENDANCE AT APPROVED PROFESSIONAL MEETINGS AND CONTINUING EDUCATION PROGRAMS,
AND SUCH REASONABLE ENTERTAINMENT EXPENSES INCURRED BY LERNER IN FURTHERANCE OF
THE CORPORATION’S INTERESTS; PROVIDED, HOWEVER, THAT SUCH REIMBURSEMENT IS
APPROVED BY THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION.


 


(I)                                     REGISTRATION FEES AND PROFESSIONAL DUES.
THE CORPORATION SHALL REIMBURSE LERNER FOR REGISTRATION FEES FOR SUCH
PROFESSIONAL LICENSES AND CERTIFICATIONS AS ARE REQUIRED IN THE PERFORMANCE OF
HIS DUTIES UNDER THIS AGREEMENT, INCLUDING BAR REGISTRATION FEES FOR THE STATES
OF NEW JERSEY AND NEW YORK.  IN ADDITION, THE CORPORATION AGREES TO PAY DUES AND
EXPENSES TO PROFESSIONAL ASSOCIATIONS AND SOCIETIES AND TO SUCH COMMUNITY AND
SERVICE ORGANIZATIONS OF WHICH LERNER IS A MEMBER PROVIDED SUCH DUES AND
EXPENSES ARE APPROVED BY THE CHIEF EXECUTIVE OFFICER AS BEING IN THE BEST
INTERESTS OF THE CORPORATION.

 

3

--------------------------------------------------------------------------------


 


(J)                                     LIFE INSURANCE. THE CORPORATION SHALL
PROVIDE LERNER WITH LIFE INSURANCE COVERAGE ON THE SAME TERMS AS SUCH COVERAGE
IS PROVIDED TO ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION.


 


(K)                                  BUSINESS EXPENSES. THE CORPORATION SHALL
REIMBURSE LERNER FOR REASONABLE EXPENSES INCURRED BY THE VICE PRESIDENT, GENERAL
COUNSEL AND SECRETARY IN CONNECTION WITH THE CONDUCT OF BUSINESS OF THE
CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES.


 


7.                                       TERMINATION WITHOUT CAUSE.


 


(A)                                  BY THE CORPORATION. THE CORPORATION MAY, IN
ITS DISCRETION, TERMINATE LERNER’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY
TIME UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE OR AT SUCH LATER TIME AS MAY BE
SPECIFIED IN SAID NOTICE.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AFTER
SUCH TERMINATION, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES SHALL
CEASE.


 


(I)                                     UPON THE TERMINATION OF EMPLOYMENT
PURSUANT TO SUBPARAGRAPH (A) ABOVE, SUBJECT TO THE TERMS IN SUBPARAGRAPH
(II) AND PARAGRAPH 9 BELOW AND THE REQUIREMENTS OF PARAGRAPH 10 BELOW, IN
ADDITION TO ALL ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S
EMPLOYMENT AND BENEFIT POLICIES, INCLUDING, BUT NOT LIMITED TO, UNPAID INCENTIVE
COMPENSATION AWARDS EARNED UNDER THE INCENTIVE COMPENSATION PLAN FOR ANY
COMPLETED PERFORMANCE PERIODS, LERNER SHALL BE PROVIDED WITH THE FOLLOWING
SALARY CONTINUATION AND OTHER BENEFITS FOR THE DURATION OF THE SEVERANCE PERIOD
(AS DEFINED BELOW):  (1) CURRENT ANNUAL BASE SALARY AND INCENTIVE COMPENSATION
AWARDS EARNED AT THE THRESHOLD AMOUNT SHALL BE PAID DURING THE SEVERANCE PERIOD
(“SALARY CONTINUATION”), WHICH SALARY CONTINUATION SHALL BE PAID IN THE SAME
MANNER AND PURSUANT TO THE SAME PAYROLL PROCEDURES THAT WERE IN EFFECT PRIOR TO
THE EFFECTIVE DATE OF TERMINATION; (2) CONTINUATION OF MEDICAL, DENTAL, LIFE
INSURANCE AND DISABILITY INSURANCE FOR HIM, HIS SPOUSE AND HIS DEPENDENTS,
DURING THE SEVERANCE PERIOD, AS IN EFFECT ON THE EFFECTIVE DATE OF TERMINATION
(“OTHER BENEFITS”), OR IF THE CONTINUATION OF ALL OR ANY OF THE OTHER BENEFITS
IS NOT AVAILABLE BECAUSE OF HIS STATUS AS A TERMINATED EMPLOYEE, A PAYMENT EQUAL
TO THE MARKET VALUE OF SUCH EXCLUDED OTHER BENEFITS; (3) IF ALLOWABLE UNDER THE
CORPORATION’S QUALIFIED PENSION PLAN IN EFFECT ON THE DATE OF TERMINATION,
CREDIT FOR ADDITIONAL YEARS OF SERVICE DURING THE SEVERANCE PERIOD; AND
(4) OUTPLACEMENT SERVICES OF AN INDEPENDENT THIRD PARTY, MUTUALLY SATISFACTORY
TO BOTH PARTIES, UNTIL THE EARLIER OF ONE YEAR AFTER THE EFFECTIVE DATE OF
TERMINATION, OR UNTIL HE OBTAINS NEW EMPLOYMENT; THE COST FOR SUCH SERVICE WILL
BE PAID IN FULL BY THE CORPORATION.  FOR PURPOSES OF THIS AGREEMENT (EXCEPT FOR
PARAGRAPH 9 BELOW), THE “SEVERANCE PERIOD” SHALL MEAN THE PERIOD FROM THE DATE
OF TERMINATION OF EMPLOYMENT TO THE FIRST (1ST) ANNIVERSARY OF THE DATE OF SUCH
TERMINATION.


 


(II)                                  SUBJECT TO PARAGRAPH 10 BELOW, IN THE
EVENT LERNER ACCEPTS OTHER EMPLOYMENT DURING THE SEVERANCE PERIOD, THE
CORPORATION SHALL CONTINUE THE SALARY CONTINUATION IN FORCE UNTIL THE END OF THE
SEVERANCE PERIOD. ALL OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH (I)(2) AND THE
BENEFIT SET FORTH IN (I)(3), OTHER THAN ALL ACCRUED AND VESTED BENEFITS PAYABLE
UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES, SHALL CEASE.


 


(III)                               LERNER SHALL NOT BE REQUIRED TO SEEK OR
ACCEPT ANY OTHER EMPLOYMENT. RATHER, THE ELECTION OF WHETHER TO SEEK OR ACCEPT
OTHER EMPLOYMENT SHALL BE SOLELY WITHIN

 

4

--------------------------------------------------------------------------------


 


LERNER’S DISCRETION. IF DURING THE SEVERANCE PERIOD LERNER IS RECEIVING ALL OR
ANY PART OF THE BENEFITS SET FORTH IN SUBPARAGRAPH (I) ABOVE AND HE SHOULD DIE,
THEN SALARY CONTINUATION REMAINING DURING THE SEVERANCE PERIOD SHALL BE PAID
FULLY AND COMPLETELY TO HIS SPOUSE OR SUCH INDIVIDUAL DESIGNATED BY HIM OR IF NO
SUCH PERSON IS DESIGNATED TO HIS ESTATE.


 


(B)                                 RELEASE. THE OBLIGATION OF THE CORPORATION
TO PROVIDE THE SALARY CONTINUATION AND OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH
(A) ABOVE IS CONTINGENT UPON AND SUBJECT TO THE EXECUTION AND DELIVERY BY LERNER
OF A GENERAL RELEASE, IN FORM AND SUBSTANCE SATISFACTORY TO LERNER AND THE
CORPORATION.  WITHOUT LIMITING THE FOREGOING, SUCH GENERAL RELEASE SHALL PROVIDE
THAT FOR AND IN CONSIDERATION OF THE ABOVE SALARY CONTINUATION AND OTHER
BENEFITS, LERNER RELEASES AND GIVES UP ANY AND ALL CLAIMS AND RIGHTS ENSUING
FROM HIS EMPLOYMENT AND TERMINATION WITH THE CORPORATION, WHICH HE MAY HAVE
AGAINST THE CORPORATION, A SUBSIDIARY OR OTHER AFFILIATE, THEIR RESPECTIVE
TRUSTEES, OFFICERS, MANAGERS, EMPLOYEES AND AGENTS, ARISING FROM OR RELATED TO
HIS EMPLOYMENT AND/OR TERMINATION.  THIS RELEASES ALL CLAIMS, WHETHER BASED UPON
FEDERAL, STATE, LOCAL OR COMMON LAW, RULES OR REGULATIONS.  SUCH RELEASE SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


(C)                                  VOLUNTARY TERMINATION.  SHOULD LERNER IN
HIS DISCRETION ELECT TO TERMINATE THIS AGREEMENT, HE SHALL GIVE THE CORPORATION
AT LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE OF HIS DECISION TO TERMINATE.
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AT THE END OF THE SIXTY (60) DAY
NOTICE PERIOD, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES TO THE
AGREEMENT SHALL CEASE, EXCEPT FOR ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER
THE CORPORATION’S EXISTING EMPLOYMENT AND BENEFIT POLICIES, INCLUDING BUT NOT
LIMITED TO, UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER THE INCENTIVE
COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE PERIODS. AT ANY TIME DURING THE
SIXTY (60) DAY NOTICE PERIOD, THE CORPORATION MAY PAY LERNER FOR THE
COMPENSATION OWED FOR SAID NOTICE PERIOD AND IN ANY SUCH EVENT LERNER’S
EMPLOYMENT TERMINATION SHALL BE EFFECTIVE AS OF THE DATE OF THE PAYMENT.


 


(D)                                 GOOD REASON. IF (I) THE BOARD OF DIRECTORS
OF THE CORPORATION OR THE CHIEF EXECUTIVE OFFICER, IN EITHER OF THEIR SOLE
DISCRETION, TAKES ACTION WHICH SUBSTANTIALLY CHANGES OR ALTERS LERNER’S
AUTHORITY OR DUTIES SO AS TO EFFECTIVELY PREVENT HIM FROM PERFORMING THE DUTIES
OF THE VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY AS DEFINED IN THIS
AGREEMENT, OR REQUIRES THAT HIS OFFICE BE LOCATED AT AND/OR PRINCIPAL DUTIES BE
PERFORMED AT A LOCATION MORE THAN FORTY-FIVE (45) MILES FROM THE PRESENT
CORPORATION OFFICES LOCATED IN PARSIPPANY, NEW JERSEY, OR (II) THE CORPORATION
MATERIALLY BREACHES ANY OF THE TERMS OF THIS AGREEMENT, THEN LERNER MAY, AT HIS
OPTION AND UPON WRITTEN NOTICE TO THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE
OFFICER WITHIN THIRTY (30) DAYS AFTER THE BOARD’S OR CHIEF EXECUTIVE OFFICER’S
ACTION OR SUCH MATERIAL BREACH, CONSIDER HIMSELF TERMINATED WITHOUT CAUSE AND,
SUBJECT TO PARAGRAPH 9 OF THIS AGREEMENT, SHALL BE ENTITLED TO THE BENEFITS SET
FORTH IN SUBPARAGRAPH 7(A), UNLESS WITHIN FIFTEEN (15) DAYS AFTER DELIVERY OF
SUCH NOTICE, LERNER’S DUTIES HAVE BEEN RESTORED, THE OFFICE WHERE HIS PRINCIPAL
DUTIES ARE TO BE PERFORMED IS RESTORED TO WITHIN FORTY-FIVE (45) MILES FROM THE
PRESENT CORPORATION OFFICES IN PARSIPPANY, NEW JERSEY, OR SUCH MATERIAL BREACH
HAS BEEN CURED, AS APPLICABLE.

 

5

--------------------------------------------------------------------------------


 


(E)                                  DISABILITY.


 


(I)                                     THE CORPORATION, IN ITS SOLE DISCRETION,
MAY TERMINATE LERNER’S EMPLOYMENT UPON HIS TOTAL DISABILITY. IN THE EVENT HE IS
TERMINATED PURSUANT TO THIS SUBPARAGRAPH, HE SHALL BE ENTITLED TO THE BENEFITS
SET FORTH IN SUBPARAGRAPH 7(A), PROVIDED HOWEVER, THAT THE ANNUAL BASE SALARY
COMPONENT OF SALARY CONTINUATION SHALL BE REDUCED BY ANY AMOUNTS PAID TO LERNER
UNDER ANY DISABILITY BENEFITS PLAN OR INSURANCE POLICY. FOR PURPOSES OF THIS
AGREEMENT, THE TERM “TOTAL DISABILITY” SHALL MEAN DEATH OR ANY PHYSICAL OR
MENTAL CONDITION WHICH PREVENTS LERNER FROM PERFORMING HIS DUTIES UNDER THIS
CONTRACT FOR AT LEAST FOUR (4) CONSECUTIVE MONTHS. THE DETERMINATION OF WHETHER
OR NOT A PHYSICAL OR MENTAL CONDITION WOULD PREVENT LERNER FROM THE PERFORMANCE
OF HIS DUTIES SHALL BE MADE BY THE BOARD OF DIRECTORS IN ITS DISCRETION. IF
REQUESTED BY THE BOARD OF DIRECTORS, LERNER SHALL SUBMIT TO A MENTAL OR PHYSICAL
EXAMINATION BY AN INDEPENDENT PHYSICIAN SELECTED BY THE CORPORATION AND
REASONABLY ACCEPTABLE TO HIM TO ASSIST THE BOARD OF DIRECTORS IN ITS
DETERMINATION, AND HIS ACCEPTANCE OF SUCH PHYSICIAN SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  FAILURE TO COMPLY WITH THIS REQUEST SHALL PREVENT HIM FROM
CHALLENGING THE BOARD’S DETERMINATION.


 


(F)                                    RETIREMENT. THE CORPORATION, IN ITS SOLE
DISCRETION, MAY ESTABLISH A RETIREMENT POLICY FOR ITS EXECUTIVE EMPLOYEES,
INCLUDING LERNER, WHICH INCLUDES THE AGE FOR MANDATORY RETIREMENT FROM
EMPLOYMENT WITH THE CORPORATION. UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO
SUCH RETIREMENT POLICY, ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL
CEASE, EXCEPT THAT LERNER SHALL BE ENTITLED TO ANY AND ALL ACCRUED AND VESTED
BENEFITS UNDER THE CORPORATION’S EXISTING EMPLOYMENT AND BENEFITS POLICIES,
INCLUDING BUT NOT LIMITED TO UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER
THE INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE PERIODS.


 


(G)                                 OTHER PAYMENTS.  IF LERNER IS LIABLE FOR THE
PAYMENT OF ANY EXCISE TAX (THE “EXCISE TAX”) PURSUANT TO SECTION 4999 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR ANY SUCCESSOR OR LIKE
PROVISION, WITH RESPECT TO ANY PAYMENT OR PROPERTY TRANSFERS RECEIVED OR TO BE
RECEIVED UNDER THIS AGREEMENT OR OTHERWISE, THE CORPORATION SHALL PAY LERNER AN
AMOUNT (THE “SPECIAL REIMBURSEMENT”) WHICH, AFTER PAYMENT OF ANY FEDERAL, STATE
AND LOCAL TAXES, INCLUDING ANY FURTHER EXCISE TAX UNDER CODE SECTION 4999, WITH
RESPECT TO OR RESULTING FROM THE SPECIAL REIMBURSEMENT, WOULD PLACE LERNER IN
THE SAME ECONOMIC POSITION THAT HE WOULD HAVE ENJOYED IF THE EXCISE TAX HAD NOT
APPLIED TO SUCH PAYMENTS.


 


8.                                       TERMINATION FOR CAUSE. LERNER’S
EMPLOYMENT UNDER THIS AGREEMENT MAY BE TERMINATED BY THE CORPORATION,
IMMEDIATELY UPON WRITTEN NOTICE IN THE EVENT AND ONLY IN THE EVENT OF THE
FOLLOWING CONDUCT:  CONVICTION OF A FELONY OR ANY OTHER CRIME INVOLVING MORAL
TURPITUDE, WHETHER OR NOT RELATING TO LERNER’S EMPLOYMENT; HABITUAL UNEXCUSED
ABSENCE FROM THE FACILITIES OF THE CORPORATION; HABITUAL SUBSTANCE ABUSE;
WILLFUL DISCLOSURE OF MATERIAL CONFIDENTIAL INFORMATION OF THE CORPORATION
AND/OR ITS SUBSIDIARIES OR OTHER AFFILIATES; INTENTIONAL VIOLATION OF CONFLICTS
OF INTEREST POLICIES ESTABLISHED BY THE BOARD OF DIRECTORS; WANTON OR WILLFUL
FAILURE TO COMPLY WITH THE LAWFUL WRITTEN DIRECTIONS OF THE BOARD OR OTHER
SUPERIORS; AND WILLFUL MISCONDUCT OR GROSS NEGLIGENCE THAT RESULTS IN DAMAGE TO
THE INTERESTS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES.
SHOULD ANY OF THESE SITUATIONS OCCUR, THE BOARD OF DIRECTORS AND/OR THE CHIEF
EXECUTIVE OFFICER WILL PROVIDE LERNER WRITTEN NOTICE SPECIFYING THE EFFECTIVE
DATE OF SUCH

 

6

--------------------------------------------------------------------------------


 


TERMINATION. UPON THE EFFECTIVE DATE OF SUCH TERMINATION, ANY AND ALL PAYMENTS
AND BENEFITS DUE LERNER UNDER THIS AGREEMENT SHALL CEASE EXCEPT FOR ANY ACCRUED
AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT
POLICIES, INCLUDING ANY UNPAID AMOUNTS OWED UNDER THE INCENTIVE COMPENSATION
PLAN.


 


9.                                       MAJOR TRANSACTION. IF, DURING THE TERM,
THE CORPORATION CONSUMMATES A MAJOR TRANSACTION AND LERNER IS NOT THE VICE
PRESIDENT, GENERAL COUNSEL AND SECRETARY WITH DUTIES AND RESPONSIBILITIES
SUBSTANTIALLY EQUIVALENT TO THOSE DESCRIBED HEREIN AND/OR IS NOT ENTITLED TO
SUBSTANTIALLY THE SAME BENEFITS AS SET FORTH IN THIS AGREEMENT, THEN LERNER
SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT AND SHALL
BE ENTITLED TO THE BENEFITS SET FORTH IN SUBPARAGRAPH 7(A), EXCEPT THAT THE
SEVERANCE PERIOD SHALL MEAN THE PERIOD FROM THE DATE OF TERMINATION OF
EMPLOYMENT TO THE SECOND (2ND) ANNIVERSARY OF THE DATE OF SUCH TERMINATION. 
LERNER SHALL PROVIDE THE CORPORATION WITH WRITTEN NOTICE OF HIS DESIRE TO
TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT PURSUANT TO THIS PARAGRAPH WITHIN
ONE HUNDRED AND TWENTY (120) DAYS OF THE EFFECTIVE DATE OF THE MAJOR TRANSACTION
AND THE SEVERANCE PERIOD SHALL COMMENCE AS OF THE EFFECTIVE DATE OF THE
TERMINATION OF THIS AGREEMENT.  FOR PURPOSES OF THIS PARAGRAPH, “MAJOR
TRANSACTION” SHALL MEAN THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE CORPORATION, OR A MERGER, CONSOLIDATION, SALE OF STOCK OR SIMILAR
TRANSACTION OR SERIES OF RELATED TRANSACTIONS WHEREBY A THIRD PARTY (INCLUDING A
“GROUP” AS DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED) ACQUIRES BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE CORPORATION REPRESENTING OVER FIFTY PERCENT (50%) OF THE COMBINED VOTING
POWER OF THE CORPORATION; PROVIDED, HOWEVER, THAT A MAJOR TRANSACTION SHALL NOT
IN ANY EVENT INCLUDE A DIRECT OR INDIRECT PUBLIC OFFERING OF SECURITIES OF THE
CORPORATION, ITS PARENT OR OTHER AFFILIATES.


 


10.                                 NON-COMPETITION.  LERNER AGREES THAT DURING
(I) THE TERM; (II) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF
TERMINATION OF THIS AGREEMENT BY LERNER PURSUANT TO PARAGRAPH 7(C) (VOLUNTARY
TERMINATION); OR (III) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF
TERMINATION BY THE CORPORATION PURSUANT TO PARAGRAPH 8 (TERMINATION FOR CAUSE),
HE SHALL NOT, DIRECTLY OR INDIRECTLY, BE EMPLOYED OR OTHERWISE ENGAGED TO
PROVIDE SERVICES TO ANY FOOD MANUFACTURER OPERATING IN THE UNITED STATES OF
AMERICA WHICH IS DIRECTLY COMPETITIVE WITH ANY SIGNIFICANT ACTIVITIES CONDUCTED
BY THE CORPORATION OR ITS SUBSIDIARIES OR OTHER AFFILIATES WHOSE PRINCIPAL
BUSINESS OPERATIONS ARE IN THE UNITED STATES OF AMERICA.  LERNER AGREES THAT HIS
ENTITLEMENT TO THE BENEFITS SET FORTH IN SUBPARAGRAPH 7(A) ABOVE IS CONTINGENT
UPON HIS COMPLIANCE WITH THE REQUIREMENTS OF THIS PARAGRAPH.


 


11.                                 CONFIDENTIALITY OF INFORMATION. LERNER
RECOGNIZES AND ACKNOWLEDGES THAT DURING HIS EMPLOYMENT BY THE CORPORATION, HE
WILL ACQUIRE CERTAIN PROPRIETARY AND CONFIDENTIAL INFORMATION RELATING TO THE
BUSINESS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES (THE
“INFORMATION”). LERNER AGREES THAT DURING THE TERM OF HIS EMPLOYMENT UNDER THIS
AGREEMENT AND THEREAFTER, FOR ANY REASON WHATSOEVER, HE SHALL NOT, DIRECTLY OR
INDIRECTLY, EXCEPT IN THE PROPER COURSE OF EXERCISING HIS DUTIES UNDER THIS
AGREEMENT, USE FOR HIS OR ANOTHER THIRD PARTY’S BENEFIT, DISCLOSE, FURNISH, OR
MAKE AVAILABLE TO ANY PERSON, ASSOCIATION OR ENTITY, THE INFORMATION. IN THE
EVENT OF A BREACH OR THREATENED BREACH BY LERNER OF THE PROVISIONS OF THIS
PARAGRAPH, THE CORPORATION SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING HIM
FROM VIOLATING THE PROVISIONS OF THIS PARAGRAPH. NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS

 

7

--------------------------------------------------------------------------------


 


PROHIBITING THE CORPORATION FROM PURSUING ANY OTHER REMEDIES AVAILABLE TO IT FOR
SUCH BREACH OR THREATENED BREACH. FOR PURPOSES OF THIS PARAGRAPH, “INFORMATION”
INCLUDES ANY AND ALL VERBAL OR WRITTEN MATERIALS, DOCUMENTS, INFORMATION,
PRODUCTS, PROCESSES, TECHNOLOGIES, PROGRAMS, TRADE SECRETS, CUSTOMER LISTS OR
OTHER DATA RELATING TO THE BUSINESS, AND OPERATIONS OF THE CORPORATION AND/OR
ITS SUBSIDIARIES OR OTHER AFFILIATES.


 


12.                                 SUPERSEDING AGREEMENT. THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND CONTAINS ALL THE
AGREEMENTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER HEREOF. IT ALSO
SUPERSEDES ANY AND ALL OTHER AGREEMENTS OR CONTRACTS, EITHER ORAL OR WRITTEN,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


13.                                 AGREEMENT AMENDMENTS.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED, THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE AMENDED
AT ANY TIME BY MUTUAL AGREEMENT OF THE PARTIES, PROVIDED THAT BEFORE ANY
AMENDMENT SHALL BE VALID OR EFFECTIVE, IT SHALL HAVE BEEN REDUCED TO WRITING,
APPROVED BY THE BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS, AND SIGNED BY THE CHAIRPERSON OF THE BOARD OF DIRECTORS OR THE CHIEF
EXECUTIVE OFFICER AND LERNER.


 


14.                                 INVALIDITY OR UNENFORCEABILITY PROVISION. 
THE INVALIDITY OR UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT
SHALL NOT AFFECT ITS OTHER PROVISIONS AND THIS AGREEMENT SHALL BE CONSTRUED IN
ALL ASPECTS AS IF SUCH INVALID OR UNENFORCEABLE PROVISION HAD BEEN OMITTED.


 


15.                                 BINDING AGREEMENT; ASSIGNMENT. THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE CORPORATION AND
LERNER, THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. THE PARTIES RECOGNIZE
AND ACKNOWLEDGE THAT THIS AGREEMENT IS A CONTRACT FOR THE PERSONAL SERVICES OF
LERNER AND THAT THIS AGREEMENT MAY NOT BE ASSIGNED BY HIM NOR MAY THE SERVICES
REQUIRED OF HIM HEREUNDER BE PERFORMED BY ANY OTHER PERSON WITHOUT THE PRIOR
WRITTEN CONSENT OF THE CORPORATION.


 


16.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


17.                                 ENFORCING COMPLIANCE. IF LERNER NEEDS TO
RETAIN LEGAL COUNSEL TO ENFORCE ANY OF THE TERMS OF THIS AGREEMENT EITHER AS A
RESULT OF NONCOMPLIANCE BY THE CORPORATION OR A LEGITIMATE DISPUTE AS TO THE
PROVISIONS OF THE AGREEMENT, THEN ANY FEES INCURRED IN SUCH EXPENSE BY LERNER
SHALL BE REIMBURSED WHOLLY AND COMPLETELY BY THE CORPORATION IF LERNER PREVAILS
IN SUCH LEGAL PROCEEDINGS.


 


18.                                 NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE
WHEN DELIVERED, IF DELIVERED IN PERSON, OR UPON RECEIPT IF MAILED BY OVERNIGHT
COURIER OR BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO THE PARTIES AT THE ADDRESSES SET FORTH BELOW, OR AT SUCH OTHER
ADDRESSES AS THE PARTIES MAY DESIGNATE BY LIKE WRITTEN NOTICE:

 

8

--------------------------------------------------------------------------------


 

To the Corporation at:

 

B&G Foods, Inc

 

 

Four Gatehall Drive

 

 

Suite 110

 

 

Parsippany, NJ 07054

 

 

 

To Lerner at:

 

his then current address included in the employment records of the Corporation

 

[Signatures on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Lerner have executed this Agreement as
of the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

/s/ David L. Wenner

 

Name: David L. Wenner

 

Title: President and Chief Executive Officer

 

 

 

 

 

/s/ Scott E. Lerner

 

Scott E. Lerner

 

10

--------------------------------------------------------------------------------

 